Lumpkin, P. J.
The Chicago Portrait Company carried on through its agents in this State a business the nature of which is sufficiently indicated in the headnotes. Chrystal, one of its delivering agents, was, in the municipal court of the City of Macon, convicted of “doing business in said city without a license.” The only defense he set up was that the ordinance under which he was prosecuted was violative of the interstate commerce clause of the Federal constitution, and his petition for certiorari presented for adjudication this question only. The judge of the superior court refused to sanction the petition, and the case is here for review. We have without serious difficulty reached the conclusion that, in so far as the business in question related to the sale and delivery of picture-frames, it was certainly outside the -scope and operation of the above-mentioned clause of the constitution of the United States. No customer of the portrait company agreed to purchase, or was bound to take and pay for, a picture-frame, unless he chose to do so after inspecting the portrait which he had ordered; and in case he then desired to purchase a frame, he selected it from a stock of frames which had already been shipped from Illinois into Georgia, consigned to and received by the company’s agent here. The mere fact that at the time of ordering the picture the customer may have reserved the right to select and buy a picture-frame is of no consequence whatever. Nor does it *29matter that the so-called privilege of purchasing picture-frames from this company was exclusively in those who had ordered pictures. In no view of the matter could it be fairly said that a binding contract of any description, relatively to the purchasing of a picture-frame, existed between the company and any purchaser, until a sale, negotiated in this State, was actually effected here. It was argued that a portrait and its frame were so intimately connected that both together really constituted a unit or single thing. This may be quite true after a portrait is placed in a frame; but manifestly, uptil this has been done, they are separate and distinct things, each having its own independent commercial value; and the scheme of the very business under discussion distinctly recognizes-that this is so. The company unquestionably sells portraits without selling frames; and when it does sell a frame that is a complete transaction in and of itself.
The conclusion necessarily follows that the judgment of the municipal court was riglit and lawful, and that the superior court properly so held.

Judgment affirmed.


All the Justices concurring.